Citation Nr: 0523173	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the veteran's cause of death as due to VA 
treatment performed at the VA Medical Center in Las Vegas, 
Nevada in July 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
September 1950 to May 1952.  He died in January 2000.  The 
appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2003 by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that claims for entitlement to service 
connection for the veteran's cause of death, Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C. § 1318, and 
Dependents' Educational Assistance (DEA) under Chapter 35 
were withdrawn by the appellant during a January 2004 
informal conference with a Decision Review Officer (DRO) at 
the RO.  Consequently, these issues are not before the Board 
on appeal.  See 38 C.F.R. § 20.204 (2004).

The appellant had a Travel Board hearing with the undersigned 
Judge at the RO in April 2005.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the appellant's claim has been developed and obtained, and 
all due process concerns as to the development of her claim 
have been addressed.

2.  The veteran was treated for bilateral pleural effusion 
and hypertension and was prescribed potassium chloride and 
Lasix at the VA Medical Center in Las Vegas, Nevada in July 
1999.

3.  The veteran's death certificate lists his immediate cause 
of death in January 2000 as cardiopulmonary arrest due to or 
as a consequence of coronary artery disease

4.  Competent medical evidence does not show that the 
veteran's cause of death was due to VA treatment performed at 
the VA Medical Center in Las Vegas, Nevada from 1996 to 1999, 
including in July 1999.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the veteran's cause of 
death as due to VA treatment performed at the VA Medical 
Center in Las Vegas, Nevada in July 1999 have not been met.  
38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 
3.361 (prior to, and as of, September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Benefits under 38 U.S.C.A. § 1151 for 
Veteran's Cause of Death

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 on or after October 1, 1997 (specifically 
in July 2002).  Accordingly, the applicable law under 
38 U.S.C.A. § 1151 requires evidence of VA negligence or 
fault.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See Section 422(a) of Pub. L. No. 104-204.  The 
purpose of this amendment was, in effect, to overrule the 
decision of the United States Supreme Court in Brown v. 
Gardner, 115 S. Ct. 552 (1994), a case which held that under 
the law as then written, no showing of negligence was 
necessary for recovery under section 1151.  In pertinent 
part, 38 U.S.C.A. § 1151 was therefore amended as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical inquiry under the post-Gardner interpretation of 
38 U.S.C.A. § 1151, then, is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The appellant 
has provided statements in support of her claim.  As the 
record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, her own opinions on 
medical diagnoses or causation are not competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the appellant does not 
have the medical expertise to diagnose the etiology of the 
veteran's cause of death.  
In addition, the appellant's assertions, alone, may not be 
considered competent evidence to establish fault, 
carelessness, and a lack of foreseeability or the existence 
of additional disability attributable to treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the appellant qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  Competent 
medical evidence is considered more probative than competent 
lay evidence.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran had an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 69 
Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 
38 C.F.R. § 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 69 
Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 
38 C.F.R. § 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to 
be codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

The veteran died in January 2000.  His death certificate 
lists the immediate cause of his death as cardiopulmonary 
arrest due to or as a consequence of coronary artery disease.  
The death certificate indicates that the veteran died at a 
private hospital and that an autopsy was not performed.  

In her testimony included in the April 2005 hearing 
transcript, the appellant contended that VA failed to timely 
diagnose and properly treat the veteran's renal failure.  In 
addition, she claimed that VA furnished negligent medical 
treatment on July 19, 1999 when a VA physician prescribed 
medication without waiting for current blood test results.  
The appellant further alleges that these actions led to the 
veteran's death in January 2000.

After careful review of all evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for the veteran's cause of death as due 
to VA treatment performed at the VA Medical Center in Las 
Vegas, Nevada from 1996 to 1999, including on July 19, 1999.

VA outpatient treatment records dated from 1996 to 1999 show 
treatment for diabetes mellitus, hypertension, COPD, 
depression, and Bell's palsy.  A February 1996 VA lab report 
showed normal levels of potassium (4.7) and creatinine (1.2).  
A November 1996 VA lab report showed normal levels of 
potassium (4.9) and creatinine (1.4).  A February 1998 VA lab 
report showed normal levels of potassium (3.7) and elevated 
levels of creatinine (2.2).     

A private clinic treatment note dated on July 18, 1999 
indicated that the veteran complained of shortness of breath 
and left the facility against medical advice.  Assessments of 
mass in left lung, hematuria, proteinuria, high blood 
pressure, COPD, and diabetes mellitus were listed in the July 
1999 note.   

A VA outpatient treatment record dated on July 19, 1999 
showed that the veteran complained of shortness of breath and 
was given a blood test.  The treatment note lists diagnoses 
of bilateral pleural effusion and hypertension and that Lasix 
and potassium were added to his medications.  It also 
indicates that lab reports were to be checked.  Lab reports 
dated on July 19, 1999 indicate that the veteran had elevated 
of levels of potassium (6.2) and creatinine (6.2).  The lab 
report further indicated that the technician confirmed the 
elevated levels of creatinine and potassium by repeat 
analysis and then notified the VA treatment provider.  While 
the VA outpatient records are void any further communication 
between the veteran and the VA treatment provider, multiple 
private treatment records dated in July 1999 as well as the 
appellant's own statements confirm that the veteran was 
contacted by VA concerning the elevated lab test results and 
was referred to the hospital for further treatment.          

Private hospital treatment records dated on July 21, 1999 
show that the veteran suffered from renal failure which had 
"progressed and aggravated into acute renal failure" as 
well as had a history of chronic obstructive pulmonary 
disease (COPD), hypertension, congestive heart failure, 
diabetes mellitus, atherosclerotic heart disease, and 
possible acute myocardial infarction.  Lab test results 
indicated elevated creatinine (7.2) and potassium (6.1).  In 
an additional consult, a private physician detailed that the 
veteran was instructed to come to the hospital because of 
abnormal test results, described the veteran's current 
medications including only two doses of the prescribed 
diuretic and potassium, and noted the veteran's elevated 
potassium level as well as a past medical history of chronic 
renal insufficiency.  The physician then listed in his report 
an impression of acute-on-chronic renal insufficiency 
associated with probable administration of angiotensin-
converting enzyme inhibitor and a diuretic to treat 
congestive heart failure with a background of diabetes and 
hypertension.  

Additional private treatment records detail that the veteran 
was an inpatient in multiple private facilities including 
hospitals and convalescent homes from July 1999 until his 
death in January 2000.  A private hospital treatment record 
dated in January 2000 listed expiration diagnoses of 
cardiopulmonary arrest, congestive heart failure, renal 
failure, pneumonia, and coronary disease.  

In a November 2003 report, a VA physician discussed the 
veteran's medical history and issued the following opinion:

The patient clearly developed end-stage 
renal disease somewhere from between 
02/1998 and 07/1999.  The patient's ACE 
inhibitor therapy was stable over that 
time and therefore the ACE inhibitor is 
unlikely to have caused the renal failure 
but rather progression of renovascular 
disease.  The creatinine of 2.2 in 
02/1998 should have resulted in follow-up 
sooner than a year-and-a-half later.  
However, as the renal function had been 
reasonably stable, this did not 
precipitate the patient's renal 
insufficiency.  The potassium should not 
have been added if a prior blood test 
showed an elevated potassium[,] however 
was appropriate without knowledge of that 
elevation.  The provider did not have 
that information at the time the patient 
was seen 7/19/99.  The provider saw him 
and appropriately ordered lab test to 
assure that this was not going to be a 
problem.  The patient was called 
thereafter with the results and therefore 
appropriate follow-up was done.  VA care 
did not precipitate the patient's end-
stage renal disease nor his demise.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).


The Board finds that the November 2003 VA examiner's opinion 
to be entitled to great probative weight.  In his November 
2003 report, the examiner clearly indicates that he reviewed 
the veteran's entire claims file prior to issuing his 
opinion.  In addition, the examiner specifically provided the 
basis for his opinion that VA treatment did not precipitate 
the veteran's end stage renal disease or his death.  There is 
no competent medical evidence of record which shows that the 
proximate cause of the veteran's death or end-stage renal 
disease was due carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical treatment at any time.

In light of the foregoing, the Board finds that the 
preponderance of the evidence does not establish that the 
veteran's death was due to VA treatment performed at the Las 
Vegas VAMC from 1996 until 1999, including treatment in July 
1999.  The Board acknowledges that evidence of record shows 
that the veteran was prescribed potassium and Lasix prior to 
consultation of concurrent lab reports.  In this case, the 
November 2003 VA opinion specifically discussed that the VA 
examiner did not have knowledge of prior lab reports showing 
elevated potassium levels, ordered a current blood test, and 
properly contacted the veteran as soon as he received the 
test results showing elevated levels of creatinine and 
potassium.  In addition, the Board further acknowledges that 
a private physician listed an impression of acute-on-chronic 
renal insufficiency associated with probable administration 
of angiotensin-converting enzyme inhibitor and a diuretic to 
treat congestive heart failure in a July 1999 report.  
However, none of the competent medical evidence of record 
provides that the proximate cause of the veteran's death or 
even his end-stage renal disease was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment at any time.  

Further, medical evidence of record also showed elevated 
levels of creatinine in the February 1998 VA lab report that 
could have been addressed and evaluated prior to July 1999.  
However, as discussed above in the November 2003 opinion, the 
VA examiner clearly opined that as the veteran's renal 
function had been reasonably stable, the failure to address 
his elevated levels in the February 1998 blood test report 
did not precipitate the patient's renal insufficiency in July 
1999.  Consequently, competent medical evidence does not show 
that VA's claimed failure to timely diagnose and properly 
treat the veteran's renal disease proximately caused the 
continuance or natural progress of his renal disease or led 
to his death.  

The appellant's testimony and the treatment records clearly 
indicate that the circumstances leading up to the veteran's 
treatment and, ultimately, his hospitalization in July 1999, 
as well as the subsequent events leading up to his death in 
January 2000, were difficult for the appellant and the 
veteran.  The Board acknowledges the appellant's sincere 
belief that VA treatment contributed to the cause of her 
husband's death.  Nonetheless, as discussed above, the record 
does not contain a medical opinion that supports that 
appellant's contentions.  Rather, examination of the record 
by a physician produced the conclusion that VA treatment did 
not precipitate the veteran's end-stage renal disease or his 
eventual death.  

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the Board concludes that the 
appellant's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for treatment performed at 
the VA Medical Center in Las Vegas, Nevada in July 1999 is 
denied.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements have been fulfilled concerning the appellant's 
claim for entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for the veteran's cause of death as due to 
VA treatment performed at the VA Medical Center in Las Vegas, 
Nevada in July 1999.  With regard to requirement (1), above, 
the RO sent the appellant VCAA notice letters in August 2002 
and November 2004 which informed her of the evidence 
necessary to establish entitlement to DIC compensation under 
38 U.S.C. § 1151.  With regard to requirements (2) and (3), 
the Board notes that the August 2002 and November 2004 
letters also notified the appellant of she and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would obtain relevant records from any 
Federal agency, and that it would also make reasonable 
efforts to help her obtain other evidence, but that she was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  Finally, with 
respect to requirement (4), the Board notes that the veteran 
was not explicitly asked to provide "any evidence in your 
possession that pertains to your claim".  However, the RO 
issued a SOC in January 2004 that contained the complete text 
of 38 C.F.R. § 3.159, from which the Court took the fourth 
element of notification.  Given this correspondence, it seems 
untenable that the appellant would have refrained from 
submitting any other relevant evidence she might have had.  
Accordingly, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than the RO's formal VCAA notice letters to 
the appellant in August 2002 and November 2004.  However, at 
bottom, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board notes that August 2002 
letter from the RO was sent to the appellant prior to the 
RO's January 2003 rating decision that is the basis of the 
veteran's appeal.  

As discussed above, the content of the notice provided to the 
veteran in the August 2002 and November 2004 letters and 
January 2004 SOC issued by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in this case, after notice was 
provided, the appellant's claim was readjudicated in a SSOC 
issued in March 2004.  For these reasons, to decide the 
appeal would not be prejudicial error to the appellant in 
this case.      

The Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to the April August 2002 and 
November 2004 letters as well as the January 2004 SOC and 
March 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2004 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate her claim has been 
satisfied by the August 2002 and November 2004 letters as 
well as the January 2004 SOC and March 2004 SSOC issued by 
the RO.  The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).
The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has also obtained a VA medical 
opinion, VA outpatient treatment records, and private 
treatment records.  The Board concludes that sufficient 
evidence to decide the claims has been obtained and that any 
defect in the development requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
appellant.

The Board finds that VA has satisfied the duty to assist the 
appellant with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case as it 
pertains to the claim herein adjudicated.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  

In this instance, further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of her claim or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the appellant would substantiate 
her claim.  See 38 C.F.R. § 3.159(d) (2004).




ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the veteran's cause of death is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


